Exhibit 10.2
SETTLEMENT AGREEMENT AND RELEASE
     The parties to this Settlement Agreement and Release (the “Agreement” or
the “Release”) are Joseph P. Cooper (“Executive”) and Medicis Pharmaceutical
Corporation (the “Company”).
RECITALS
     A. Executive is currently employed by the Company as its Executive Vice
President, Corporate and Product Development. Effective December 23, 2008,
Executive and the Company entered into an Employment Agreement (the “Employment
Agreement”).
     B. The Company recently discussed a possible realignment of
responsibilities for its executive team, which Executive found to be
unacceptable. Following additional discussions, the Company and Executive have
agreed that it is in both Company’s and Executive’s best interests for Executive
to terminate employment with the Company as of the Separation Date (defined
below).
     C. Executive and the Company each desires to resolve amicably, fully and
finally all matters between them, including, but in no way limited to, those
matters relating to the employment relationship between them and the termination
of that relationship.
     NOW THEREFORE, in consideration of the recitals set forth above, which
Executive and Company acknowledge are accurate, and the mutual promises and
obligations set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:
AGREEMENTS
     1. Separation Date. The Company and Executive agree that Executive’s
employment with the Company will terminate effective as of June 30, 2010 (the
“Separation Date”). As of the Separation Date, and without any further action on
his part, Executive hereby resigns from any and all positions or offices that
Executive may hold with the Company or any affiliate of the Company as well as
with any benefit plan or other entity that Executive holds either by appointment
by the Company or due to his role as an officer of the Company.
     2. Transition. During the period beginning on the date on which this
Agreement is executed through the Separation Date, Executive agrees to fully and
diligently perform the duties assigned to him by the Company, which may differ
from the duties currently assigned to him, and to cooperate with and assist the
Company in the transition of his responsibilities to others. As part of
Executive’s transition of his responsibilities to others, Executive will
diligently and promptly work on the preparation of a transition memorandum
covering such items as may be requested by the Company. During the period
beginning on the Separation Date and ending on the first anniversary of the
Separation Date, Executive also agrees, without further compensation, to make
himself reasonably available during normal business hours to respond to
inquiries from representatives of the Company regarding any matter or issue with
which Executive was involved during his period of employment with the Company.
     3. Payments and Benefits. Executive shall be entitled to receive the
following payments and benefits:

 



--------------------------------------------------------------------------------



 



          (a) Severance Payments. Executive shall be entitled to receive three
(3) separate severance payments (the “Severance Payments”) totaling $2,900,000
and payable in accordance with the following schedule:

              Payment   Payment Date   Amount  
Payment 1
  Effective Date   $ 1,000,000  
Payment 2
  July 1, 2011   $ 1,000,000  
Payment 3
  January 15, 2012   $ 900,000  

     Payment 1 will be paid within seven (7) business days following the
“Effective Date,” which is the latest of(1) the Separation Date, (2) the
expiration of the revocation period referred to in Section 5(f) or (3) the
expiration of the revocation period referred to in the Supplemental Release
attached hereto as Exhibit A, if applicable. If Executive complies with the
terms of this Agreement, Payments 2 and 3 will be made within seven (7) business
days of the dates specified above. Nevertheless, all three payments are
conditioned on Executive’s full compliance with all of the obligations contained
in this Agreement, including but not limited to the “Company Protection
Provisions.” For this purpose, the “Company Protection Provisions” are Section 9
(Non-Competition) of this Agreement and Sections 6 (Confidentiality) and 7.1
(Non-Solicitation) of the Employment Agreement, which survive the execution of
this Agreement pursuant to Section 15. If Executive fails to honor or satisfy
the obligations imposed upon him pursuant to the Company Protection Provisions
for the maximum period set forth in the Company Protection Provisions, or if
Executive challenges such provisions and a court of competent jurisdiction
reduces the temporal or geographic scope of such provisions, Executive will
relinquish any right to any payments remaining due after the date of the
violation or the date of the filing of such challenge, as applicable. At all
times, the right to each of the three (3) Severance Payment made pursuant to
this Section 3(a) shall be treated as the right to a series of separate payments
within the meaning of Treas. Reg. § 1.409A-2(b)(2)(iii). If Executive fails to
sign this Agreement within the 21-day period referred to in Section 5(e) or if
Executive fails to sign the Supplemental Release attached as Exhibit A in
accordance with Section 6 within the period referred to in Exhibit A, or if
Executive revokes his execution of this Agreement or the Supplemental Release
within the applicable seven (7) day revocation period, Executive shall not be
entitled to receive any of the payments provided pursuant to this Section 3(a)
or any amounts due pursuant to any other provision of this Agreement.
          (b) Acceleration of Severance Payments Due to Change in Control. If a
transaction that results in a “Change in Control” of the Company closes prior to
December 15, 2011, the Severance Payments due pursuant to Section 3(a) shall be
paid on the earlier of: (1) the dates specified in Section 3(a) or (2) within
thirty (30) days following the closing of the transaction that results in the
Change in Control. For purposes of this Agreement, “Change in Control” shall
mean and refer to any transaction or event that: (1) results in a “Change in
Control” as that term is defined in Section 5.8(b) of the Employment Agreement;
and (2) that also qualifies as a “change in control event” within the meaning of
Treas. Reg. § 1.409A-3(i)(5).
          (c) Health Care Coverage. If Executive makes a timely election
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) to continue his benefits under a Company sponsored group health plan,
the Company will reimburse Executive for the actual cost of his COBRA coverage
for a period of up to eighteen (18) months following Executive’s “Separation
from Service.” If Executive becomes ineligible for COBRA coverage for

2



--------------------------------------------------------------------------------



 



any reason during such eighteen (18) month period (including but not limited to
the nonpayment of premiums) the Company’s obligation to reimburse Executive’s
COBRA premiums shall cease. The eighteen (18) month period referred to above
shall run concurrently with the applicable COBRA continuation period and shall
not extend the maximum period under which Executive may receive continued group
health insurance benefits pursuant to COBRA. The liaison of the Company for
COBRA reimbursement matters shall be Lanora Contreras. Executive may not elect
to receive cash or any other allowance in lieu of any benefits provided by this
Agreement. For purposes of this Agreement, “Separation from Service” shall have
the meaning set forth in Treas. Reg. § 1.409A-1(h).
          (d) No Further Obligation. The Company’s provision of the Severance
Payments and the COBRA premium reimbursements described in this Section 3 shall
fully satisfy its obligations to Executive under the terms of Executive’s
Employment Agreement. Executive shall have no further right to receive any
benefits or payments pursuant to the Employment Agreement or any other severance
plan or program sponsored by the Company. Executive’s rights to vest in any
restricted stock or vest in or exercise stock options will be determined
pursuant to the provisions of the plans or agreements pursuant to which such
stock options or restricted stock were granted or awarded to Executive and shall
not be enhanced or otherwise impacted by the provisions of this Agreement.
          (e) Gross Amounts. All amounts referred to in this Agreement are gross
amounts. The Company will deduct required and authorized withholdings.
          (f) Miscellaneous Payment Provisions. Under no circumstances may the
time or schedule of any payment made or benefit provided pursuant to this
Agreement be accelerated (except as otherwise provided in Section 3(b)) or
subject to a further deferral except as otherwise permitted or required pursuant
to regulations and other guidance issued pursuant to Section 409A of the
Internal Revenue Code (the “Code”) or applicable regulations. Executive has not
been given the right to make any election regarding the time or form of any
payment due to him under this Agreement nor has Executive been permitted to
elect the taxable year of the Severance Payment.
     4. General Release.
          (a) By Executive. Executive does hereby release and forever discharge
the “Company Releasees” herein, consisting of the Company, its parent,
subsidiary and affiliate corporations, and each of their respective past and
present parents, subsidiaries, affiliates, associates, owners, members,
stockholders, predecessors, successors, assigns, employees, agents, directors,
officers, partners, representatives, lawyers, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
manner of claims or causes of action, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
that Executive now has or may hereafter have against the Company Releasees by
reason of any and all acts, omissions, events or facts occurring or existing
prior to Executive’s execution of this Release. The Claims released hereunder
include, without limitation, any alleged breach of any express or implied
agreement (including without limitation the Employment Agreement); any alleged
torts or other alleged legal restrictions relating to the Executive’s service to
the Company and the termination thereof; and any alleged violation of any
federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act, as amended; the Rehabilitation Act of 1973, as

3



--------------------------------------------------------------------------------



 



amended; the Age Discrimination in Employment Act, as amended (“ADEA”); the
Civil Rights Act of 1866, and the Civil Rights Act of 1991, as both have been
amended; the Equal Pay Act, as amended; regulations of the Office of Federal
Contract Compliance; the Worker Adjustment and Retraining Notification Act, as
amended; the Family and Medical Leave Act, as amended; the Fair Labor Standards
Act of 1938, as amended; the Employee Retirement Income Security Act, as
amended; the Occupational Safety and Health Act, as amended; the Arizona
Employment Protection Act, as amended; or any other federal, state or local
laws. This Release shall not apply to any of the following: the Company’s
obligations to provide Severance Payments and COBRA reimbursements under this
Agreement; to Executive’s rights to indemnification under a written agreement
previously entered into with the Company or the Articles or Bylaws of the
Company or applicable law; to claims for workers’ compensation benefits; or
Executive’s vested rights under any stock option, restricted stock, retirement
or welfare benefit plan.
          (b) By Company. Company does hereby release Executive from any Claims
(as defined above) that Company now has or may hereafter have against Executive
by reason of any and all acts, omissions, events, or facts occurring or existing
prior to Company’s execution of this Release but only if and to the extent that
Executive is entitled to indemnification from Company with respect to such acts,
omissions, events, or facts pursuant to a written agreement previously entered
into between Executive and Company, the Articles or Bylaws of Company as in
effect on the date of this Agreement, or applicable law.
     5. Rights Under the Older Worker’s Benefit Protection Act. Executive agrees
and expressly acknowledges that this Release includes a waiver and release of
all claims which he has or may have under the Older Worker’s Benefit Protection
Act and the ADEA. The following terms and conditions apply to and are part of
the waiver and release of the Older Worker’s Benefit Protection Act claims and
ADEA claims under this Release:
          (a) Executive acknowledges that this paragraph and this Release are
written in a manner calculated to be understood by Executive.
          (b) The waiver and release of claims under the ADEA contained in this
Release does not cover rights or claims that may arise after the date on which
Executive signs this Release.
          (c) Executive acknowledges that this Agreement provides for
consideration in exchange for this Release in addition to anything of value to
which Executive is already entitled.
          (d) Executive has been advised to consult an attorney before signing
this Release.
          (e) Executive, through his attorney, was first presented with this
Release on May 21, 2010. Executive accordingly has already had twenty-one
(21) days to decide whether or not to sign this Release. The Company has agreed
to extend the period within which Executive may decide whether or not to sign
this Release through the close of business on June 15, 2010. Executive and
Company agree that the changes made from the original version of the Release
provided to Executive on May 21 do not entitle Executive to an additional
twenty-one (21) day period within which to decide whether or not to sign this
Release.
          (f) Executive has the right to revoke this Release within seven
(7) days of signing this Release. In the event this Release is revoked,
Executive understands that this Release will be null and void, and he will not
be entitled to any compensation or benefits under this

4



--------------------------------------------------------------------------------



 



Agreement. If Executive wishes to revoke this Release, Executive shall deliver
written notice stating his intent to revoke this Release to Jason Hanson at the
offices of the Company on or before 5:00 p.m. on the seventh (7th) day after the
date on which he signs this Release. Receipt by the Company of proper and timely
notice of revocation from Executive cancels and voids this Agreement. If
Executive does not provide a timely notice of revocation, this Agreement will
become irrevocable on the calendar day immediately following expiration of the
revocation period.
     6. Supplemental Release. At the request of the Company, Executive shall
sign the Supplemental Release attached hereto as Exhibit A no earlier than
June 30, 2010.
     7. No Assignment. Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that the Executive may have against the Company Releasees, or any of
them. Executive agrees to indemnify and hold harmless the Company Releasees from
any liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Executive.
     8. No Actions. Executive agrees that if Executive hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder or in any manner
asserts against the Company Releasees any of the Claims released hereunder, then
Executive will pay to the Company Releasees against whom such claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by such Company Releasees in defending or otherwise responding to said
suit or Claim; provided, however, that Executive shall not be obligated to pay
the Company Releasees’ attorneys’ fees to the extent such fees are attributable
to claims under the ADEA or a challenge to the validity of the release of claims
under the ADEA.
     9. Non-Competition. For a period of eighteen (18) months following the
Separation Date, Executive shall not, directly or indirectly, in any County of
the State of Arizona, any of the States of the United States of America, or any
country in Europe, serve as an employee, consultant, officer, director, lender,
investor, shareholder, partner, manager or member of any person or entity, or
own or act as a sole proprietor of a business, that engages in the production of
dermatological or facial aesthetic products or any business that engages in the
lines of business in which the Company is engaged on the Separation Date
(including, but not limited to, the manufacture, sale, marketing or developing
of (i) dermatological or aesthetic products (including but not limited to facial
aesthetic products), (ii) products or procedures for the reduction of fat or
cellulite, or (iii) products that may treat Urea Cycle Disorder, any other
deficiencies and enzymes of the Urea Cycle or that compete with those of UCYCLYD
Pharma, Inc.) (each a “Competitor”); provided, however, that Executive’s passive
ownership of securities shall not be a violation of this Section 9 if such
securities represent:
          (a) less than one percent (1%) of the securities of a publicly traded
entity with a market capitalization greater than $500,000,000 at the time of
Executive’s investment (a “Large Publicly Traded Entity”); or
          (b) less than $500,000 and less than five percent (5%) of the
securities of any entity that is not a Large Publicly Traded Entity.

5



--------------------------------------------------------------------------------



 



     Executive acknowledges that these restrictions shall not prevent or unduly
restrict Executive from practicing his profession, or cause him economic
hardship.
     Notwithstanding the foregoing, at the request of Executive, the Company
will in good faith consider relieving Executive of some or all of the
obligations imposed upon him pursuant to this Section 9 as it applies to a
particular entity. Executive’s request shall be in writing and shall, at a
minimum, include a full description of his proposed responsibilities. The review
and release from the requirements of this Section 9 shall be solely in the good
faith discretion of the Company.
     10. Return of Company Property. Executive agrees that prior to the
Separation Date he shall make a diligent search and return to the Company all
Company documents (in electronic, paper or any other form as well as all copies
thereof) and other Company property that he has had in his possession at any
time, including, but not limited to, Company files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property including, but not limited to,
entry cards, identification badges and keys, cell phones, laptops and any
materials of any kind that may or may not contain or embody any proprietary or
Confidential Information of Company (as the term “Confidential Information” is
defined in Section 6 of the Employment Agreement). Any item that was paid for,
or the purchase price for which was reimbursed by, the Company shall be
considered to be Company property. Executive agrees to make a diligent search
for all such Company property and to return any property not previously returned
to the Company no later than the Separation Date. Executive further agrees to
provide to the Company, within five (5) days of execution of this Agreement and
upon the Separation Date, with a computer-useable copy of any Company
Confidential Information or proprietary data, materials or information received,
stored, reviewed, prepared or transmitted on any personal computer, server, or
e-mail system, to the extent the same may be retrieved from such computers,
servers and e-mail system, and, then, to delete such Company Confidential
Information or proprietary information from those computers, servers and e-mail
systems.
     11. Cooperation in Proceedings. The Company and Executive agree that they
shall fully cooperate with each other with respect to any claim, litigation or
judicial, arbitral or investigative proceeding initiated by any private party or
by any regulator, governmental entity, or self-regulatory organization, that
relates to or arises from any matter with which Executive was involved during
his employment with the Company, or that concerns any matter of which Executive
has information or knowledge (collectively, a “Proceeding”). Executive’s duty of
cooperation includes, but is not limited to: (a) meeting with the Company’s
attorneys by telephone or in person at mutually convenient times and places in
order to state truthfully Executive’s recollection of events; (b) appearing at
the Company’s request, upon reasonable notice, as a witness at depositions or
trials, without the necessity of a subpoena, in order to state truthfully
Executive’s knowledge of matters at issue; and (c) signing at the Company’s
reasonable request declarations or affidavits that truthfully state matters of
which Executive has knowledge. The Company’s duty of cooperation includes
providing Executive and his counsel access to documents, information, witnesses
and the Company’s legal counsel as is reasonably necessary to litigate on behalf
of Executive in any Proceeding. If Executive’s cooperation involves meeting with
attorneys, testimony, or attendance at hearings or other proceedings, Company
shall reimburse Executive for any reasonable out-of-pocket expenses incurred in
the course of performing such obligations hereunder, and, absent an agreement
pursuant to the following sentence, the Company shall compensate Executive at
the rate of $400.00 per hour for any hours in excess of eight per month or 16
cumulatively devoted by Executive in the fulfillment of his obligations under
this

6



--------------------------------------------------------------------------------



 



sentence. If the obligations imposed upon Executive pursuant to this Section 11
require that Executive devote significant, concentrated periods of time to the
satisfaction of his obligations, Company, on the request of Executive, will
negotiate in good faith with Executive to reach an agreement to provide
Executive with reasonable compensation for his services. At the request of
Executive, the Company also shall consider in good faith any request from
Executive to provide Executive with legal counsel, either through the Company’s
counsel or separate counsel, if appropriate, in connection with such
cooperation. Company shall indemnify Executive for any claims alleged against
Executive arising out of his acts or omissions that occurred in the course and
scope of his services to the Company in accordance with the terms of any written
indemnification agreement previously entered into between Executive and Company,
or the Articles or Bylaws of Company as in effect on the date of this Agreement,
or applicable law. In addition, Executive agrees to notify the Company’s General
Counsel promptly of any requests for information or testimony that he receives
in connection with any litigation or investigation relating to the Company’s
business, and the Company agrees to notify Executive promptly of any requests
for information or testimony that it receives relating to Executive.
Notwithstanding any other provision of this Agreement, this Agreement shall not
be construed or applied so as to require any party to violate any
confidentiality agreement or understanding with any third party, nor shall it be
construed or applied so as to compel any party to take any action, or omit to
take any action, requested or directed by any regulatory or law enforcement
authority.
     12. No Disparagement. Executive and Company each acknowledge that following
the execution of this Agreement they will continue to be bound by the
non-disparagement provisions of Section 9.8 of the Employment Agreement.
     13. Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.
     14. Acknowledgement. Executive acknowledges that he is herein being advised
to consult with an attorney prior to executing this Agreement. Executive
represents and agrees that he has read and fully understands all of the
provisions of this Agreement, and that he is voluntarily entering into this
Agreement with a full and complete understanding of all of its terms.
     15. Integration. Except as otherwise provided in this Agreement, this
Agreement constitutes the entire agreement between the parties, supersedes all
oral negotiations and any prior and other writings with respect to the subject
matter of this Agreement and is intended by the parties as the final, complete
and exclusive statement of the terms agreed to by them. Notwithstanding the
foregoing, Executive and Company acknowledge and agree that this Agreement does
not limit, modify, amend, or supersede, in any way, their obligations to abide
by the provisions of Section 5.10 (Certain Additional Payments), Section 5.11
(Delayed Distributions and Code Section 409A Compliance), Section 5.14 (Limited
Section 409A Payments), Section 6 (Confidentiality), Section 7.1
(Non-Solicitation), Section 8 (Arbitration Agreement), or Section 9.8
(Non-Disparagement) of the Employment Agreement or any other provision of the
Employment Agreement that, by its terms or by implication, is intended to
survive the termination of Executive’s employment with the Company. The parties
acknowledge that Section 9 of this Agreement amends, restates and replaces
Section 7.2 (Non-Competition) of the Employment Agreement. Nothing in this
Agreement is intended to modify in any way any rights Executive may have to
indemnification pursuant to a written agreement previously entered into with the
Company or the Articles or Bylaws of the Company as in effect on the date of
this Agreement, or applicable

7



--------------------------------------------------------------------------------



 



law or any vested rights Executive may have pursuant to any stock option,
restricted stock, retirement or welfare benefit plan. Those provisions shall
continue in full force and effect in accordance with their terms.
     16. Amendment. This Agreement shall be binding upon the parties and may not
be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by the parties.
     17. Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties.
     18. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company that it has acted wrongfully with respect to Executive,
and the Company specifically denies the commission of any wrongful acts against
Executive. Executive acknowledges that he has not suffered any wrongful
treatment by the Company.
     19. Joint Drafting. Executive and the Company agree that this Agreement
shall be deemed to have been drafted jointly by the parties. Any uncertainty or
ambiguity shall not be construed for or against any party based on attribution
of drafting to any party.
     20. Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts shall together constitute the
same agreement.
     21. Governing Law. This Agreement shall be construed, performed, and
enforced in accordance with, and governed by the laws of the State of Arizona
without giving effect to the principles of conflict of laws thereof.
     22. No Duty to Mitigate. Executive shall be entitled to the full benefits
provided under this Agreement without regard to Executive’s efforts or lack of
efforts to obtain alternative employment, and the benefits provided to Executive
shall not be reduced by any amounts received by Executive from any other source.
     23. Section 409A Compliance. The parties believe that the first Severance
Payment due pursuant to Section 3(a) qualifies for the short-term deferral
exception to the requirements of Section 409A. The parties also believe that the
second and third Severance Payments called for by Section 3(a) satisfy the
requirements of Section 409A as does the accelerated payment due upon a Change
in Control pursuant to Section 3(b). In addition, the parties believe that the
health care coverage reimbursements called for by Section 3(c) satisfy the
separation pay exception to the requirements of Section 409A. The parties agree
that they will not take any inconsistent positions on any tax returns that they
might file.
     24. No Reemployment. Executive agrees that in the future he will not apply
for employment for any position with the Company or any of is affiliates.
     25. Consent to Disclosure. Executive acknowledges that Company is obligated
to disclose this Agreement pursuant to applicable securities law requirements.
Executive also consents to Company’s disclosure of his departure to the
Company’s employees, vendors, business partners and others. Executive
understands that this disclosure will occur immediately upon the execution of
this Agreement and will not be postponed until the expiration of the

8



--------------------------------------------------------------------------------



 



revocation period referred to in Section 5(f) or the Supplemental Release.
Company shall provide Executive with an advance copy of the form 8-K that will
be filed with the Securities Exchange Commission and any press release or
internal communication with which Company intends to announce Executive’s
departure.
     26. Consent to Realignment of Portfolio. In light of Executive’s desire to
accelerate his departure from the Company, Executive understands that the
Company will need to move quickly to reassign Executive’s responsibilities to
others. Executive consents to the Company’s assignment of his authority, duties
and responsibilities to others immediately following the execution of this
Agreement and agrees that he will not assert that the reassignment of his
authority, duties and responsibilities to others is “Good Reason” for his
termination of employment pursuant to the provisions of the Employment
Agreement, even if Executive chooses to revoke his execution of this Agreement
pursuant to Section 5(f) or the Supplemental Release pursuant to its terms. If
Executive does revoke his execution of this Agreement or the Supplemental
Agreement, the revocation shall not have any impact upon the consent provided
pursuant to this Section or Section 25, which shall continue in full force and
effect despite any revocation.
     27. Representation of Executive. Executive hereby represents to the Company
that he is not aware of any action or omission on his part or of a third party
that would give rise to any liability of the Company to any third party or would
give rise to any claim by the Company against Executive. Company hereby
represents to the Executive that it is not aware of any action or omission on
its part that would give rise to any claim by the Executive against Company.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized representative and Executive has executed this Agreement on
this 15th day of June, 2010.

                      Medicis Pharmaceutical Corporation        
 
                    By:   /s/ Jason D. Hanson       /s/ Joseph P. Cooper        
             
 
  Name:   Jason D. Hanson       Joseph P. Cooper    
 
  Title:   Executive Vice President, General
Counsel & Corporate Secretary            
 
                    6/15/10     6/15/10     Date   Date    

9